Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 1/5/21 is acknowledged.  Claims 17-21 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it Is unclear as to what Applicant intends by “a predetermined pattern other than aligned rows and columns of solar cells” (lines 4-5).  It is unclear as to whether the claim intends to require non-aligned rows and columns simultaneously, or intends to require a configuration in which either rows OR columns are non-aligned.  The latter appears to be indicated by the disclosure and figures of the instant disclosure and the claim will be treated as such, however appropriate clarification and/or correction are required.
Claims 2-16 depend from claim 1 and are rejected on the same grounds as presented above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalkanoglu (US 20110132427).
As to claim 1, Kalkanoglu is directed to a solar cell module (abstract) comprising:
A back sheet (roofing substrate/shingle/tile; paragraph 0101); 
A plurality of solar cells supported on the back sheet, the solar cells being arranged on the back sheet in a predetermined pattern other than aligned rows and columns of solar cells (elements, 112; paragraph 0081; Figure 1 shows staggered); 
The solar cells being electrically interconnected to aggregate the electrical energy produced by the solar cells (paragraph 0007 and 0081); and
A protective covering overlying the solar cells (paragraph 0097).
Regarding claim 2, the reference teaches a panel incorporating the module of claim 1 (Figure 1).
Regarding claim 3, the reference teaches the pattern comprising a plurality of row of cells with each row being shifted with respect to at least one adjacent row of cells (configuration of Figure 1).
Regarding claims 10-11, the reference teaches the structural limitations of the instant claim.  The instant claim provides product by process limitations (half cells being cleaved from single wafer solar cells).  This configuration is merely functional limitations and the claim is met by meeting the structural requirements of the claim.  
Regarding claim 12, the reference teaches the predetermined pattern comprises a plurality of rows of cells with each row being shifted with respect to at least one adjacent row of solar cells (shown in Figure 6).
Regarding claim 13, the reference teaches cells (which inherently have independent polarities, met even when the polarities are identical) and are arranged to adjacent cells to form groups with predetermined polarity configurations (any configuration necessarily reads on pre-determined as they are known, at least, directly prior to manufacture).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US 20110132427) as applied to claim1 above, and further in view of Stevens (US 20060032527).
Regarding claim 4, Applicant is directed above for a full discussion of Kalkanoglu as applied to claim 1.  The reference teaches each row being shifted by a portion width of a solar cell, a portion at which appears to be half (Figure 6) but does not explicitly teach one-half the width.
Stevens is directed to a solar panel/roofing overlay wherein cells are shifted to form random pattern or common bisecting rows (Figures 13 and 14) to mimic the roofing appearance and form a pleasing aesthetic (paragraph 0055).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to specifically select a one-half cell width offset for the device of Kalkanoglu, for a please aesthetic that matches a roofing appearance, as taught by Stevens, with a reasonable expectation of success. 
Regarding claim 5, the prior art teaches half-cell segments of solar cells located at the ends of the shifted rows to fill the space left by the shifting of these rows (dummy cells, 114 paragraph 0081) where Figure 6AB shows portion cells and whole cells as dummy, and Stevens (as fulled detailed in the parent claim above) accounts for half-width specifically.
Regarding claim 6, the prior art teaches the half-cell segments comprising dummy cells that do not produce electrical energy (paragraph 0081).
Regarding claim 7, Applicant is directed above for a full discussion of Kalkanoglu as applied to claim 3.  The reference teaches the shifted rows resulting in unfilled spaces at the end of the rows and where some are portion cell sized segments and some are full sized segments (Figure 6AB).  
Kalkanoglu does not explicitly teach one-half the width.
Stevens is directed to a solar panel/roofing overlay wherein cells are shifted to form random pattern or common bisecting rows (Figures 13 and 14) to mimic the roofing appearance and form a pleasing aesthetic (paragraph 0055).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to specifically select a one-half cell width offset for the device of Kalkanoglu, for a please aesthetic that matches a roofing appearance, as taught by Stevens, with a reasonable expectation of success. 
Regarding claims 8-9, the prior art teaches the half-cell or full cell segments being dummy segments that do not produce electrical energy (Figure 6AB, no active material in dummy; paragraph 0091).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US 20110132427) as applied to claim 1.
Regarding claims 14-16, Applicant is directed above for a full discussion of Kalkanoglu as applied to claim 1 and parent claim 10.  The prior art teaches pre-determined arrangement of cells and the grouping and electrical interconnection for a predetermined circuit configuration.  A skilled artisan would have been motivated to select any desired electrically interconnection to achieve a desired electrical output for the solar cell module with a reasonable expectation of success, as such interconnection is well-known and widely understood in the solar cell art. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726